Title: From Thomas Jefferson to John Trumbull, 18 May 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Paris May 18. 1788.
          
          The first moments after my return having been occupied by letters which required immediate answers, it is not till now I can acknolege your favors of Feb. 26. and Mar. 6. which came during my absence, and that of May 7. handed me yesterday by Mr. Duché. I omitted in mine of Mar. 27. from Amsterdam to tell you that I wished to pay Mr. Brown the same for Mr. Adams’s picture as I had paid him for my own. You say mine does not resemble. Is it a copy? Because he agreed that the original should be mine, and it was that I paid him for. I find the Odometer too dear, and therefore will not order one. Has Oldham thought about the teavase? I would be willing to make some sacrifice of convenience to the beauty of the form. Of the degree you will be a good judge. On the adjoining leaf I give a catalogue of some books I would wish to have from Lackington bookseller Chiswell Street, Moorfeilds No. 46. 47. They are taken from his last catalogue. If Mr. Stockdale has books to send me, those from Lackington had better be sent to him to be packed in the same box and to come by the Diligence. Otherwise I presume Lackington will pack and deliver them to the Diligence. These books (if all still on hand) will amount to 46/ and with the Polyplasiasmos, the tea vase, and the Taylor will probably be nearly comprehended by the £15. (half of what I remitted you from Amsterdam) and £8. Mrs. Adams was to pay you which she did not know of when she made the remittance by Mr. Parker. I should have remitted a bill now, but that I wish it to comprehend Stockdale’s balance which I do not know till I can receive a letter and his account. I now write him again on that subject and on that of books which I have asked from him so long ago as Octob. 10.—With respect to a Chariot I  understood, I believe from you, that it was a custom with many persons in London to sell their chariot always after 2. years service. Now two years service, if moderate, will do little injury to a well built carriage, except as to the paint. If therefore such a one can at any time be found, of a genteel form, roomly, and substantially sound, for 50 guineas, I would prefer taking such a one, to the having one made; and I would ask the favor of you to make the purchase should such a one occur. As, on the incertainty of the purchase being made it would not be worth while to lodge the money with you, I think Mr. Lewis Tessier, banker, would be so good as to advance you the money for me (rather than let the bargain be lost) and take your bill on me which should be paid on sight. As to harness and how to get the carriage here, I should consider of it, on learning that the principal commission was executed. I presume there are shops where these carriages are to be seen collected, and mean to give you no other trouble than to direct your walks for exercise towards those shops. I should prefer taking the carriage as delivered by the owner, and before the workman has varnished it up, because in that varnish they know how to cover substantial defects.
          I suppose Mrs. Church hears so often from hence that it is a work of supererogation to tell her Kitty is well. She is with us here at this moment, it being the family day. I am with great & sincere esteem Dear Sir Your friend & servant,
          
            Th: Jefferson
          
          
            P.S. Be so good as to forward the inclosed to Dublin.
            
              Extracts from Lackington’s last catalogue … for Th: Jefferson
              
                292.
                Ogilby’s description of America. fol.  12s.6
                
                12s.
                6d
              
              
                299.
                Procopius of the wars of the Persians, Vandals, Goths &c. by Holcroft. fol.
                
                 2s.
                3d
              
              
                496.
                Mascou’s hist. of the antient Germans by Lediard. 2. vols. 4to.
                
                 8
                0
              
              
                781.
                Dacugna’s voiages in North America. 8vo.
                
                 1
                6
              
              
                988.
                Hampton’s Polybius 4. vols. 8vo.
                
                14
                6
              
              
                1487.
                Addison’s travels in Italy. 12mo.
                
                 2
                
              
              
                1769.
                Gregory’s comparative views. 12mo.
                
                 3
                
              
              
                6075.
                Martial Delphini. 8vo.
                
                 2
                3
              
              
                
                
                £2–
                 6– 
                0
              
            
            Note where the particular number here mentioned happens to  be sold and there remains another of the same book and same edition, nearly corresponding in Price, let that be sent.
          
        